Citation Nr: 1632053	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a chronic anorectal disorder, claimed as proctitis and rectal impairment due to nerve damage secondary to radiation therapy for treatment of service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969 with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In January 2015, the Board denied the claim for entitlement to service connection for a chronic anorectal disorder.  The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court).   In March 2016, the Court issued a memorandum decision vacating and remanding the portion of the January 2015 Board decision that denied service connection for an anorectal disability.  The appeal has now returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether he has a chronic anorectal disability.  He is currently service-connected for prostate cancer with associated injury to the sensory branches of the rectal nerve plaxus resulting in perirectal pain with erections and urinary frequency.  He now seeks service connection for a separate disability claimed as proctitis and rectal impairment.  

In support of his claim, the Veteran submitted copies of internet articles indicating that proctitis (rectal burn) and rectal leakage, loss of normal sensation, and an inability to sense the difference between gas and stool are typical side effects associated with intensity modulated radiation therapy (IMRT).  The Veteran's prostate cancer was privately treated with IMRT from September 2009 to November 2009 and he has provided competent statements reporting that he has experienced anorectal symptoms since undergoing IMRT.  A VA examination is therefore necessary to comply with VA's duty to assist the Veteran in developing evidence to substantiate his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and private health care providers who have treated the claimed chronic anorectal disorder since November 2010.  If the Veteran identifies any such providers, follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA learns that any of the identified records are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed chronic anorectal disorder.  The claims file must be made available to and reviewed by the examiner. 

Based on a physical examination and review of the claims file, the examiner should determine the following:

a)  Whether the Veteran manifests a current chronic anorectal disorder, to include proctitis and any impairment to bowel or rectal function; and,

b)  If a chronic anorectal disorder is identified, whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is caused or aggravated by the service-connected prostate cancer and associated rectal nerve injury with perirectal pain with erections and urinary frequency.  The examiner must address the aggravation aspect of the secondary service connection claim. 

A complete rationale (i.e. basis) must be provided for all expressed opinions.  

3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




